UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6834



CHARLES D. BRYANT, JR.,

                                              Petitioner - Appellant,

          versus


RONALD J. ANGELONE,       Director;   DAVID    A.
GARRAGHTY, Warden,

                                              Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-00-608-3)


Submitted:   September 20, 2001        Decided:     September 27, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles D. Bryant, Jr., Appellant Pro Se. Linwood Theodore Wells,
Jr., Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles D. Bryant, Jr., seeks to appeal the magistrate judge’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).*    We have reviewed the record and the

magistrate judge’s opinion and find no reversible error.    Accord-

ingly, we deny a certificate of appealability and dismiss the ap-

peal on the reasoning of the magistrate judge. Bryant v. Angelone,

No. CA-00-608-3 (E.D. Va. Apr. 17, 2001).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




     *
       The parties consented to the jurisdiction of a magistrate
judge pursuant to 28 U.S.C. § 636(c) (1994) and Fed. R. Civ. P. 73.


                                 2